Citation Nr: 0031387	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected residuals of an incomplete healed fracture 
of the left navicular, with median nerve damage, currently 
evaluated as 10 percent disabling.

2.  Entitlement to compensation benefits, under 38 U.S.C.A. 
§ 1151, for a depressive psychosis disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
July 1967.

The Board of Veterans' Appeals (Board) notes that this case 
was initially docketed on appeal from a December 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), which granted the veteran's claim seeking 
entitlement to an increased evaluation for his residuals of 
an incomplete healed fracture of the left navicular, with 
medial nerve damage.  An increased evaluation of 10 percent 
from the previously noncompensable evaluation was assigned, 
effective June 19, 1995.  The veteran appealed, seeking a 
further increased evaluation and also seeking an earlier 
effective date for the increase granted.  Also appealed was a 
February 1997 rating decision, which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for a left knee disorder, and also denied his 
claim for compensation benefits under 38 U.S.C.A. § 1151 for 
neurological damage.

By a Board decision of April 1998, all of the above claims 
were denied, with the exception of the claim for compensation 
benefits under 38 U.S.C.A. § 1151 for neurological damage, 
which was remanded for further development.  Immediately 
after being notified of the April 1998 Board decision denying 
his claim for an increased evaluation, the veteran submitted 
a new claim seeking an increased evaluation for the same 
disorder.  That increased evaluation claim was denied by a 
November 1998 rating decision.  The veteran submitted a 
notice of disagreement with that rating decision, and he was 
provided with a statement of the case in November 1998.  In 
December 1998, his substantive appeal was received.  
Accordingly, the Board notes that, although this same issue 
was denied in April 1998, it was again subsequently properly 
developed for appellate review.

The case was returned to the Board in July 1999, at which 
time the Board denied compensation benefits under 38 U.S.C.A. 
§ 1151 for neurological damage, and remanded the issue of 
entitlement to an increased evaluation for residuals of an 
incomplete healed fracture of the left navicular, with median 
nerve damage for additional evidentiary development.  
Following compliance with the Board's directives on Remand, 
the RO has continued the denial of an increased evaluation 
and the veteran has continued his appeal.  The issue is now 
returned to the Board.

In addition, in April 2000, the veteran raised a new claim 
seeking entitlement to compensation benefits, under 
38 U.S.C.A. § 1151, for a depressive psychosis disorder.  
That claim was denied by a May 2000 rating decision.  The 
veteran submitted a notice of disagreement with that rating 
decision in June 2000.  In July 2000, he was provided with a 
statement of the case and his substantive appeal was 
received.  Accordingly, the two issues identified on the 
title page are now properly in appellate status before the 
Board.

The Board will address the issue of entitlement to an 
increased evaluation for residuals of an incomplete healed 
fracture of the left navicular, with median nerve damage 
within the main body of this decision.  See the Remand 
portion of this decision for an explanation of further action 
required before the Board may adjudicate the issue of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a depressive psychosis disorder.

Finally, the Board notes that the record reflects that the 
veteran was given notification of certification of his appeal 
to the Board on August 25, 2000.  The veteran subsequently 
submitted additional evidence directly to the Board, in the 
form of various VA outpatient treatment records regarding his 
mental health treatment, and letters written by his wife.  
This additional evidence was received within 90 days of 
certification, along with a waiver of the veteran's right to 
have that evidence initially considered by the RO.  As this 
additional evidence is not related to the veteran's increased 
evaluation claim, the Board need not consider it as to that 
issue.  As the Board believes the claim seeking benefits 
under 38 U.S.C.A. § 1151 must be remanded for reasons 
discussed more fully below, it is appropriate to 
simultaneously direct the RO to also consider all additional 
evidence submitted directly to the Board since the prior 
supplemental statement of the case.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim seeking an increased 
evaluation for residuals of an incomplete healed fracture of 
the left navicular, with median nerve damage, has been 
obtained by the RO.

2.  The veteran is right-handed.

3.  The veteran's service-connected residuals of an 
incomplete healed fracture of the left navicular, with medial 
nerve damage, are productive of no more than mild incomplete 
paralysis of the major median nerve.


CONCLUSION OF LAW

The criteria for an increased evaluation, greater than 10 
percent, for the veteran's service-connected residuals of an 
incomplete healed fracture of the left navicular, with medial 
nerve damage, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, 4.120, 4.124a, Diagnostic Codes 5003, 
5215, 8515 (2000).  Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
____ (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the veteran's service medical records reveals an 
incomplete fracture of the left navicular bone in August 
1966.  In September 1966, it was described as healing with no 
necrosis seen.  On separation examination in July 1967, 
history of the fracture was noted.  There were no residual 
complaints and it was reported that the veteran had had no 
difficulty with it since August 1966.  

In September 1986, the veteran submitted his original claim 
seeking service connection for his left hand injury.

Based on the above evidence, a February 1987 RO rating 
decision, in pertinent part, granted service connection for 
residuals of an incomplete left navicular healed fracture, 
assigning a noncompensable disability evaluation.  The 
veteran did not appeal as to the disability evaluation 
assigned.

In January 1993, the veteran submitted a claim seeking an 
increased evaluation for his service-connected residuals of 
an incomplete healed fracture of the left navicular, 
reporting that the disorder had worsened.

VA medical records received in January 1993 revealed 
treatment of the veteran from 1986 through 1993, including 
treatment for alcohol and cocaine abuse.  Another clinical 
record, dated in September 1991, noted the veteran complained 
of left wrist pain for the previous eight months, worse with 
activity.  On orthopedic consultation in December 1991, there 
was a finding of mild radiocarpal tenderness and swelling of 
the left wrist.  X-ray study of the left wrist revealed mild 
degenerative joint disease.  He was prescribed Motrin and the 
wrist was immobilized.  

An April 1993 rating decision denied the veteran's claim 
seeking an increased evaluation for his residuals of an 
incomplete healed fracture of the left navicular.  The 
veteran was notified of this decision in April 1993.  He did 
not appeal.

In June, 1995, the veteran submitted another claim seeking an 
increased evaluation for his residuals of an incomplete 
healed fracture of the left navicular.

VA medical records received in July 1995, revealed that, in 
March 1993, he was prescribed a left wrist cock-up splint, 
after complaining of wrist and hand cramping and stiffness.  
There was also an assessment of probable carpal tunnel 
syndrome.  The veteran's employment history as a house 
painter was noted in conjunction with the carpal tunnel 
syndrome.  A June 1995 radiology study of the left wrist was 
negative for any bone or joint abnormality.

Also received in July 1995 was a private medical record from 
the Lake City Community Hospital, indicating that the veteran 
had undergone an X-ray study of the left wrist in June 1995, 
which was negative for bone or joint abnormality.

On VA examination of the peripheral nerves in August 1995, it 
was noted that the veteran was a right-handed individual with 
history of a fracture of the left wrist in service.  The 
veteran reported decreased range of motion and pain, 
especially with use and sometimes worse at night.  It was 
noted that he basically wore a splint on the wrist at all 
times.  Upon clinical examination, motor strength was 5/5 in 
the upper and lower extremities.  Sensory examination 
demonstrated some blunting in the first, second, third, and 
maybe fourth fingers and also blunting involving the entire 
upper and lower extremities, not fitting any dermatologic 
pattern.  The assessment was probable carpal tunnel syndrome 
of the left wrist.  It was also stated that, with his 
history, it seemed probable that he had developed arthritic 
changes in the left wrist that might compromise the neural 
pathways in the wrist and result in secondary carpal tunnel 
difficulty.  Electromyogram nerve conduction studies were 
recommended to confirm that the veteran has a localized 
injury.

On VA orthopedic examination of the joints in August 1995, it 
was noted that the veteran had no wrist effusion, no 
localized tenderness, negative snuffbox tenderness, 70 
degrees of palmar flexion, 60 degrees of wrist extension, 25 
degrees of ulnar deviation, and 10 degrees of radial 
deviation without pain.  There was no palpable crepitus with 
range of motion.  Thumb grind test was negative.  Grip 
strength was excellent.  There was normal sensory examination 
and 5/5 strength throughout.  X-ray study, including complete 
scaphoid views, revealed a well healed scaphoid without any 
evidence of persistent malunion.  There was a small amount of 
degenerative joint disease of the radius styloid.  The 
diagnosis was of a scaphoid fracture of the left wrist, 
healed, with minimal degenerative changes at the radial 
styloid.

A VA electromyogram report, dated in September 1995, reported 
that, on examination there was hypesthesia to pin prick in 
the entire distal left upper extremity, from slightly above 
the elbow down.  Motor strength was somewhat diminished on 
the left compared to the right.  Tinel's sign was negative 
over the median nerve at the wrist.  The conclusion was that 
there was no evidence of carpal tunnel syndrome.  However, 
chronic changes were noted which could be attributable to an 
old partial injury of the median nerve at the time of the 
wrist fracture.  Other less pronounced chronic changes were 
noted in the abductor digiti quanti and flexor carpi ulnaris, 
more likely attributable to an old C-8 problem unrelated to 
the wrist fracture.

Based on the above evidence, a December 1995 rating decision 
granted an increased evaluation of 10 percent for the 
veteran's residuals of an incomplete healed fracture of the 
left navicular, with medial nerve damage, effective from the 
date of the claim requesting an increased rating in June 
1995.

Received in November 1996 were VA medical records revealing 
additional treatment of the veteran from October 1994 to 
October 1996.  These records reveal that, in September 1995, 
following his VA electromyogram, the veteran began to 
complain of numbness on his left side.  There were no 
objective findings in September 1995.  He was seen several 
times in November 1995 and the only diagnosis was of 
degenerative joint disease of the lumbosacral and cervical 
spine.

In November 1996, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he had received medical treatment from the VA for his 
left wrist.  He reported no non-VA treatment.  He indicated 
that, basically, the doctors tell him to take medications and 
indicate that he will just have to live with the pain.  He 
indicated that he experiences pain, swelling, and numbness, 
and wears a splint.  He indicated he is right-handed, but 
experiences loss of use of the left hand.  

Received in March 1997 and July 1997 were numerous VA medical 
records spanning from September 1995 to June 1997.  These 
revealed treatment for numerous complaints to include some 
complaints of left wrist and hand pain and polyneuropathy.  
However, most of these records were not pertinent.

All of the above evidence was reviewed by the Board in an 
April 1998 decision that denied the veteran's claim seeking 
an increased evaluation.  As noted in the introduction, 
immediately after being notified of the April 1998 Board 
decision denying his claim for an increased evaluation, the 
veteran submitted a new claim seeking an increased evaluation 
for the same disorder.  It is this 1998 claim which is 
currently in appellate status before the Board.

Subsequently, additional VA medical records were received in 
May 1998, to include a VA outpatient treatment record from 
April 1998, indicating an assessment of degenerative joint 
disease of the left wrist.  A radiology report stated that 
this could be degenerative in nature or could be secondary to 
an old avulsion fracture.

Also received were private medical records from the offices 
of D. DeMichele, M.D., Ph.D., dated from May to September 
1998, indicating the veteran had been treated and diagnosed 
with cervical degenerative disc disease/degenerative joint 
disease, and chronic median nerve dysfunction, as well as a 
functional disorder.  There were observations that the 
veteran complained of wrist forearm pain and numbness and 
attributed all of his complaints to his 1995 electromyogram.  
There was also a finding of moderately severe left carpal 
tunnel syndrome.

Received in December 1998 was a neurological assessment of 
the veteran, dated in February 1996, performed by W. J. 
Evans, M.D., who stated an impression of probable thalamic 
pain syndrome of Dejerine-Roussy.

Additional VA outpatient treatment records received in 
December 1998 contained no further pertinent information.

Received in March 1999 were further private medical records 
from the offices of Dr. DeMichele, indicating treatment of 
the veteran's complaints of neck, shoulder and arm pain, 
although there were no further pertinent findings.

In July 1999, the Board remanded this claim to the RO in 
order to more fully develop the evidentiary record.  
Subsequent to this remand, the veteran's VA vocational-
rehabilitation application was obtained and appended to the 
claims file.  These records revealed that the veteran was 
found to be ineligible for vocational-rehabilitation 
benefits.  In reporting his employment history, the veteran 
indicated that he had worked as a machine shop inspector, 
lathe operator, and screw machine operator from 1967 to 1987.  
Since 1987, he had reportedly been employed doing lawn 
maintenance and painting jobs.  The counseling evaluation 
noted that the veteran keeps his wrist wrapped to stabilize, 
takes pain medication, and also suffers from a neurological 
disorder to the left side, a back condition, and an immature 
personality.  It was stated that the veteran's service 
connected disability limits him to sedentary and light work.  
It was also stated that there was not a serious employment 
handicap as he had not had substantial periods of 
unemployment or unstable work history.  In his history, the 
veteran acknowledged that he did repetitive motion work as a 
machinist which resulted in swelling to his wrist.  In his 
counseling history, it was also reported that the veteran had 
a totally disabled son and that he did not work in order to 
stay home and provide care for his son while his wife worked.  
He indicated that he could only do part time or temporary 
jobs so that some one would be home with his son.

Numerous VA outpatient treatment records were obtained after 
the Board's July 1999 remand, but these do not reveal any 
pertinent treatment of the veteran's wrist.  The majority of 
the records obtained were from the Mental Health Clinic and 
were pertinent to his claimed depressive psychosis disorder.  
The records indicate a variety of psychiatric diagnoses to 
include a delusional disorder and a paranoid psychosis.

The veteran underwent a VA examination of the peripheral 
nerves in January 2000.  The veteran complained of pain in 
both hands, but primarily the left.  Recent tests indicating 
bilateral carpal tunnel syndrome, left worse than right, were 
noted.  On examination, there was decreased pain perception 
as well as touch perception in the whole left side.  It was 
not possible to describe any focal weakness or focal sensory 
loss at the level of the left hand.  The impression was that 
of bilateral carpal tunnel syndrome, left worse than right, 
and question of left thalamic pain syndrome.  A repeat 
electromyogram study and referral to orthopedic surgery for 
surgery was suggested.

The veteran also underwent a VA orthopedic examination in 
January 2000.  The examiner indicated that the claims file 
had been reviewed to include the 1991 X-ray study that 
indicated mild degenerative joint disease of the wrist with 
an old scaphoid fracture with a nonunion.  Electromyogram in 
1996 was normal but in 1998 revealed mild bilateral median 
nerve conduction slowing.  Subjective history revealed 
complaints of pain in the left hand and that the veteran wore 
splints and reported decreased use and held the hand stiffly.  
The veteran also reported dropping things with the hand and 
awakening with left handed pain.  Physical examination 
revealed that the veteran was hypersensitive over the ulnar 
border of his hand.  There was 3+/5 strength with grip, 
finger extension and intrinsics.  There was no dermatomal 
distribution to his hyperesthesias.  There was negative 
Tinel's and negative carpal compression at the wrist.  It was 
noted that the veteran had worked as a painter although he 
appeared to not be working much at present secondary to his 
left hand.  The assessment noted that electromyogram in 1996 
was negative and that it was possible that his work related 
activities had since gone on to cause carpal tunnel syndrome.  
It was also noted that there did not appear to be an organic 
basis for the overall lack of hand use.

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes or sensory disturbances.  38 C.F.R. § 4.120.

In evaluating the veteran's requests for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities.  The veteran's 
residuals of an incomplete healed fracture of the left 
navicular, with medial nerve damage, is currently evaluated 
under the provisions of Diagnostic Codes 5215-8515. 

Under the applicable criteria, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the median nerve 
of the minor hand.   A 20 percent evaluation requires 
moderate incomplete paralysis, and a 40 percent evaluation 
requires severe incomplete paralysis of the median nerve of 
the minor hand.
A 60 percent evaluation requires complete paralysis of the 
median nerve of the minor hand.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.

Upon review of the evidentiary record, the Board notes that 
the record indicates the veteran is a right-handed 
individual.  Thus, his disorder affects his minor (left) 
wrist.

The Board further notes that the there is clear evidence 
within the claims file that the veteran currently has a 
diagnosis of bilateral carpal tunnel syndrome, left worse 
than right, and of mild degenerative joint disease in the 
left wrist.  However, the Board also notes that there is 
significant evidence of record indicating that the veteran 
has a history of alcohol and cocaine abuse and more recently 
of various diagnosed psychoses, to include delusional and 
paranoid disorders, which have contributed to his physical 
complaints concerning his wrist.  In support of this 
conclusion, the Board notes that VA examination in January 
2000 noted that there was no organic basis for the veteran's 
overall lack of hand use.  Likewise, Dr. DeMichele diagnosed 
a functional disorder in September 1998.  Thus, there is 
medical evidence indicating that not all of the veteran's 
physical complaints are related to his service connected 
injury, but can in part be attributed to his psychosis.

Likewise, the Board notes that there is also evidence of 
record tending to indicate that his carpal tunnel syndrome is 
not entirely due to his service connected disorder.  The 
veteran's job history indicates he has worked as a machinist, 
a painter, and a landscaper, all of which have involved 
repetitive use of the wrist.  The veteran's vocational 
rehabilitation record indicated that he admitted that his 
repetitive post-service work had resulted in swelling to his 
wrist.  This acknowledgment is further supported by the 
January 2000 VA orthopedic examination which noted that there 
was no carpal tunnel syndrome in 1996 and it was possible 
that subsequent work related activities had caused the carpal 
tunnel syndrome.  Significantly, VA examination of the 
peripheral nerves, in January 2000, noted that it was not 
possible to describe any focal weakness or focal sensory loss 
at the level of the left hand.  Similarly, a VA outpatient 
treatment record of March 1993 also noted a history of house 
painting in conjunction with carpal tunnel syndrome 
complaints.  So again, the Board notes that there is medical 
evidence indicating that at least part of the veteran's 
carpal tunnel syndrome can be attributed to his post-service 
employment history as opposed to his service connected 
injury.

The Board has also considered the veteran's contentions that 
he is unable to work as a result of his service connected 
injury, but again notes that the veteran acknowledged during 
his vocational rehabilitation counseling that he must stay 
home to take care of a disabled son and that he works when 
his wife is able to stay home.  The counseling noted that the 
veteran has maintained employment consistently otherwise.  
Furthermore, to the extent that the veteran has demonstrated 
difficulty maintaining employment, that appears to be 
primarily due to non-service connected disorders, such as 
degenerative joint disease of the spine and psychosis.

In looking at previous medical evidence of record, the Board 
notes that VA orthopedic examination, in August 1995, 
diagnosed a scaphoid fracture of the left wrist, healed, with 
minimal degenerative changes at the radial styloid.  The 
examination also found no wrist effusion, no localized 
tenderness, negative snuffbox tenderness, motion without 
pain, no palpable crepitus, negative thumb grind test, 
excellent grip strength, and normal sensory examination and 
5/5 strength throughout.  The Board further notes that the 
September 1995 VA electromyogram report of the veteran found 
no evidence of carpal tunnel syndrome, but did find 
hypesthesia to pin prick in the entire distal left upper 
extremity, from slightly above the elbow down, and somewhat 
diminished motor strength on the left compared to the right.

Once again, more recent VA examination of the peripheral 
nerves, in January 2000, noted that it was not possible to 
describe any focal weakness or focal sensory loss at the 
level of the left hand and VA orthopedic examination noted 
there was no organic basis for lack of overall hand use.

Thus, having carefully reviewed the entire evidentiary 
record, the Board concludes that an increased evaluation for 
the veteran's service connected residuals of an incomplete 
healed fracture of the left navicular, with median nerve 
damage is not warranted.

In evaluating disease or residuals of injuries of the 
peripheral nerves, the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

The Board has considered other potentially applicable 
diagnostic codes, including Diagnostic Code 5215, which 
encompasses limitation of wrist motion.  Under the code, 
dorsiflexion less than 15 degrees and palmar flexion limited 
in line with the forearm are both assigned a 10 percent 
evaluation.  No distinction is made between the major and 
minor arm.  The veteran exceeded the range of motion 
encompassed by this diagnostic code.  Therefore, the veteran 
cannot be afforded a separate evaluation for the 
musculoskeletal component of his disability, as he is not 
shown by competent medical evidence to manifest ankylosis of 
the wrist or a compensable limitation of motion of the wrist.  
38 C.F.R. § 4.71a, Plate I, Diagnostic Codes 5214, 5215.  
(1997).

In reviewing the evidence of record, the Board finds that the 
veteran's disability picture most closely approximates a 10 
percent evaluation pursuant to Diagnostic Code 8515 for 
incomplete, mild paralysis.  In this regard, the Board has 
carefully considered the veteran's complaints of increased 
pain to his wrist, and his wearing of a splint as a result of 
the pain.  However, the Board finds the veteran's subjective 
complaints are unsupported by the objective medical record.  
The Board further finds that the veteran's subjective 
complaints have been taken into account in granting the 
veteran a 10 percent evaluation.

In addition, the Board has considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, which require analysis of functional 
loss due to pain in disabilities of the musculoskeletal 
system and inquiry into weakened movement, excess 
fatigability, etc., in addition to any limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The 
present record on appeal, including the veteran's 
contentions, however, does not indicate that he has such 
disabling pain or functional impairment of his left wrist to 
warrant consideration of assignment of an increased 
evaluation under the diagnostic criteria set forth above, 
including the criteria of 38 C.F.R. §§ 4.40. 4.45.

Finally, it is noted that Diagnostic Code 5215 is predicated 
upon loss of motion, which as explained immediately above is 
not shown.  The Board has also taken into consideration the 
possible application of Diagnostic Code 5003 for degenerative 
arthritis, as was requested by the veteran's representative.  
A 10 percent rating will be assigned if there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned.  These ratings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, including Note 1.  
However, although there is a diagnosis of mild degenerative 
joint disease in this case, there is no showing of limitation 
of motion as a result of the degenerative joint disease.  
Therefore, a separate rating for arthritis of the wrist may 
not be assigned.  See VAOPGCPREC 23-97 (July 1, 1997).

In reaching its determination, the Board has also given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.102, 4.3, but does not find the evidence is in 
approximate balance so as to warrant its application.  The 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation.


ORDER

Entitlement to an increased evaluation, greater than 10 
percent, for the veteran's service-connected residuals of an 
incomplete healed fracture of the left navicular, with medial 
nerve damage, is denied.


REMAND

Initially, the Board must note that the veteran's claim 
seeking compensation benefits, under 38 U.S.C.A. § 1151, for 
a depressive psychosis disorder has been denied by the RO as 
not well-grounded.  In this regard, the Board must call 
attention to a significant change in the law during the 
pendency of this appeal that makes another remand a necessity 
in this case.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition to the above, the Board notes that the veteran 
argues that he underwent an electromyogram as part of his VA 
examination in September 1995 and that this was a medically 
traumatic experience for him.  He argues that he has never 
been physically the same since the electromyogram procedure.  
He argues that he developed a depressive psychosis disorder 
as a result of anxiety or stress due to the electromyogram.

In reviewing the veteran's current claim, the Board noted 
that the veteran previously claimed service connection for an 
acquired psychiatric disorder on a direct basis and his claim 
was denied by an April 1988 Board decision.  The veteran also 
previously contended that he had experienced significant 
neurological damage as a result of the electromyogram during 
his September 1995 VA examination.  The claim seeking 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for neurological damage was denied by the Board in July 1999.  
Although the veteran's current contentions are related to the 
same medical treatment as this previously denied claim, the 
Board notes that the alleged residuals are a separate and 
distinct order.  Therefore, the current claim seeking 
benefits under 38 U.S.C.A. § 1151, is a different and 
distinct claim from that previously denied by the Board in 
July 1999.  Likewise, the current claim is on a different 
basis than the direct service connection claim previously 
denied in April 1988.  Accordingly, there is no need to 
evaluate whether new and material evidence has been submitted 
as the current claim is an original claim.

The Board will not now address the merits of the veteran's 
claim seeking benefits under 38 U.S.C.A. § 1151.  However, 
the Board will review some of the pertinent evidence 
regarding his current claim.

It is noted that the veteran was diagnosed with an immature 
personality in service.  An in-service mental health 
consultation, dated in February 1967, noted that the veteran 
had been in trouble since arrival, with one Article 15, one 
Court-Martial, and one pending Court-Martial for drug 
possession.  Mental status examination was essentially 
normal, other than demonstrated immaturity, poor judgment and 
insight.

It is further noted that there is a significant amount of 
post-service evidence of substance abuse which predates the 
veteran's September 1995 electromyogram during a VA 
examination, which he now contends is responsible for a 
depressive psychosis disorder.  For example, VA outpatient 
treatment records throughout the late 1980s demonstrate 
treatment for alcohol and cocaine abuse.  The veteran was 
hospitalized for substance abuse in August 1986 and again in 
August 1987.  The record of hospitalization from August 1987 
to September 1987 also indicates a diagnosis of rule out 
antisocial personality disorder.  At that time, it was 
reported that psychiatric testing revealed that the veteran 
grossly exaggerated his psychopathology and symptoms and was 
somewhat paranoid on testing.  The veteran also reported 
nightmares but provided no specific comments.

Received in November 1996 was the veteran's claim for 
benefits, under 38 U.S.C.A. § 1151, for neurological damage 
along the left side as secondary to a VA electromyogram.  The 
RO sent the veteran a letter in December 1996, requesting 
that he specify what residual disabilities he was claiming as 
a result of the VA electromyogram.  In his January 1997 
reply, the veteran described a multitude of complaints, to 
include blurred vision, loss of balance, numbness of the left 
side along the entire body, pain, twitching, tingling, loss 
of strength, loss of concentration, loss of coordination, 
being easily fatigued, etc.  The veteran also described 
nervousness, crying, and panic attacks.  He stated that he 
prayed that a government computer chip had not been implanted 
in him during the electromyogram.

The veteran underwent a VA neurologic examination in 
September 1998, which included a review of the claims folder.  
The veteran reported having flashbacks and dreams since the 
September 1995 VA electromyogram.  He stated that, at the 
time of the electromyogram, he was strapped to the table, had 
needles inserted into him, and was shocked so that he thought 
he was going to be electrocuted.  He reported losing 
consciousness on several occasions after the test.  He 
reported symptoms of pain, nightmares, and flashbacks of the 
electromyogram test.  The current neurologic evaluation noted 
the veteran to be a tearful, anxious man, frequently 
stuttering, stammering, and displaying extreme anger and 
hostility toward "the system" which did not reward him with 
financial remuneration as he believed it should.  It was 
stated that the veteran attributed all his problems to the 
1995 electromyogram.  The examiner also recommended a 
psychiatric consultation, to determine whether the veteran 
had a psychiatric illness manifesting itself in nightmares 
and flashbacks.  The veteran's prior history of substance 
abuse and nightmares was also noted.  

The veteran underwent a VA social assessment in August 1999 
and the report made a diagnosis of delusional disorder versus 
PTSD with psychotic features versus a psychosis disorder not 
otherwise specified.  There are also numerous subsequent 
records of the veteran's continued ongoing treatment at the 
VA Mental Health Clinic.

Having discussed some of the pertinent evidence, the Board 
notes that as the RO determined the veteran's claim to be not 
well-grounded, the RO did not attempt to schedule him for a 
VA psychiatric examination.  Such a psychiatric examination 
was recommended by the VA neurologic examiner in September 
1998.  Given the clear evidence that the veteran currently 
does have some sort of psychiatric or psychosis disorder, and 
given his contentions of this disorder being related to VA 
medical treatment he received, and given the recommendations 
of the September 1998 examiner, as well as the new Veterans 
Claims Assistance Act, the Board believes an examination of 
the veteran must be undertaken to provide a more thorough 
picture of the veteran's disability and its etiology.  

In order to clarify the standard of review to be applied to 
the veteran's claim, the Board notes that the statutory 
criteria applicable to this case appear at 38 U.S.C.A. § 1151 
(West 1991), which provides that, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. 
§ 3.800(a) (2000).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except tute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims n Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The appellant filed his current claim seeking compensation 
benefits, under 38 U.S.C.A. § 1151, for a depressive 
psychosis disorder, in April 2000.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim must be decided under the current, post-October 1, 
1997, version of 38 U.S.C.A. § 1151, as enacted in Public Law 
No. 104-204.

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment.  To determine this issue, the Board requires a 
medical opinion as to whether the facts of the veteran's case 
meet the statutory criteria above.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have recently 
treated the veteran for his claimed 
depressive psychosis disorder.  The RO 
should request that the veteran furnish 
signed authorizations for release to the 
VA of medical records in connection with 
each non-VA source identified.  The RO 
should also attempt to obtain any 
additional VA medical records not already 
on file which may exist, and incorporate 
them into the claims folder.  

2.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to evaluate the nature, extent, and 
etiology of any currently diagnosed 
psychiatric, disorder.  Before evaluating 
the veteran, the examiner should review 
the claims folder, including a copy of 
this Remand and any evidence added to the 
record.  The examiner's report should 
reflect such review of the history of 
this case, and should fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses.  In particular, 
the examiner should render an opinion as 
to the etiology of any currently 
diagnosed psychiatric disorder, if any.  
The examiner should comment as to whether 
any such diagnosis resulted from the 
claimed VA treatment, and, if so, whether 
it was due to carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA, or due to some not reasonably 
foreseeable event.  Furthermore, the 
examiner should comment as to whether any 
such diagnosis pre-existed the claimed VA 
treatment and if so, whether it underwent 
any aggravation, or increase in severity 
as a result of such treatment, beyond 
it's natural progress.  It is critical 
that the entire claims folder, to include 
a copy of this Remand, along with any 
additional evidence obtained pursuant to 
the requests above, be provided to the 
examiner for review.  The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the complete rationale for all opinions 
expressed.

3.  Thereafter, all pending claims should 
be reviewed by the RO.  The RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and to ensure due process to the veteran.  No 
action is required by the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 25 -


